IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,037-01


                  EX PARTE CHARLES EDWARD SIELOFF III, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W10-35795-P(A) IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to ten years’ imprisonment. His appeal was dismissed as untimely. Sieloff

v. State, No. 05-12-01096-CR (Tex. App.—Dallas 2013, no pet.).

        Applicant contends, among other things, that counsel failed to timely file a notice of appeal.

The trial court has determined that counsel failed to timely file a notice of appeal. We find that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in cause number F-10-35795-P from the 203rd District Court of Dallas County. Applicant is
                                                                                                       2

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 24, 2014
Do not publish